7
                                            1 'CLi
                                                                                            06/15/2021


                                     DA 19-0075
                                                                                        Case Number: DA 19-0075

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   2021 MT 150N



IN THE MATTER OF:                                                 FILED
J.S.,                                                              JUN 1 5 2021
                                                                 Bowen Greenwood
         Respondent and Appellant.                             Clerk of Supreme Court
                                                                  State of Montana




APPEAL FROM:      District Court of the Eighteenth Judicial District,
                  In and For the County of Gallatin, Cause No. DI 18-27B
                  Honorable Rienne H. McElyea, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Chad Wright, Appellate Defender, Kathryn Hutchison, Assistant Appellate
                  Defender, Helena, Montana

          For Appellee:

                 Austin Knudsen, Montana Attorney General, Damon Martin, Assistant
                 Attorney General, Helena, Montana

                 Marty Lambert, Gallatin County Attorney, Eric Kitzmiller, Deputy
                 County Attorney, Bozeman, Montana



                                                   Submitted on Briefs: May 12, 2021

                                                             Decided: June 15, 2021


Filed:


                                       Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     J.S. appeals from the Order for Commitment issued December 6, 2018, by the

Eighteenth Judicial District Court, Gallatin County, finding J.S. to suffer from a mental

disorder with resultant inability to care for herself and committing her to the Montana State

Hospital(MSH). We affirm.

       J.S. has paraplegia and is paralyzed from the waist down and requires a wheelchair

for mobility. In December 2017, J.S. was horneless and living in a hotel room. She was

admitted to Bozeman Deaconess Hospital on December 21, 2017, after she was found on

the floor of her hotel room, having fallen out of her wheelchair. J.S. was soiled and unable

to get up. J.S. remained in the hospital for over eleven months, as she requires nursing

assistance to care for her personal hygiene and medical conditions and the hospital was

unable to find a suitable placement to which it could discharge her. During her stay at

Bozeman Deaconess, J.S. was defiant and threatening toward staff, had substantial

difficulty meeting her basic needs, and demonstrated self-harm behaviors. Psychiatrist

Anne Rich diagnosed J.S. with major depressive disorder and borderline personality

disorder.

                                             2
¶4     Based on Dr. Rich's recommendation, the State filed to involuntarily commit J.S.

to the MSH on November 30, 2018. The District Court held an initial hearing on

December 3, 2018, at which it found probable cause for the petition and appointed Shannon

Maroney as a professional person to examine J.S. The court held a combined evidentiary

and dispositional hearing on December 6, 2018. Dr. Rich, Maroney, and Nichole Schmidt,

a registered nurse who had cared for J.S. in the hospital, testified in support of the State's

petition. They testified J.S. was threatening toward staff, she was diagnosed with major

depressive disorder and borderline personality disorder, she was unable to take care of

herself without support, and she demonstrated self-harming behaviors. J.S. testified on her

own behalf. At the conclusion ofthe testimony,the District Court pronounced oral findings

of fact and conclusions of law that covered over seven pages of the transcript. The court

summarized the testimony of the State's three witnesses and the behaviors that made J.S.

unable to care for herself. Later that day, the District Court issued a written order, stating

J.S. suffers "from a mental disorder in the nature of a major depressive disorder and

personality disorder and due to her inental disorder she is substantially unable to provide

for her own basic needs of food, clothing, health, safety and shelter" and ordering the

sheriffs office to transport J.S. to the MSH via ambulance service.

¶5     On appeal, J.S. argues the court's written order of commitment did not contain a

sufficiently detailed statement of facts to justify J.S.'s involuntary commitment to the

MSH,as required under § 53-21-127(8), MCA. J.S. contends when reviewing whether the

District Court met the requireinents of § 53-21-127(8), MCA, this Court should not

                                              3
consider the more detailed findings of fact and conclusions of law the District Court made

orally at the hearing, unless the written order is minimally sufficient standing alone. She

relies on our statements in In re S.M, 2014 MT 309, 377 Mont. 133, 339 P.3d 23,

explaining "[t]he written order of commitment must at the least be adequate to `apprise[]

the receiving staff at [the commitment facility], treatrnent professionals, and even law

enforcement who may be involved in transporting the patient, of the particular condition

and behaviors that prompted hospitalization or gave rise to the need for commitment.'" In

re S.M, ¶ 29 (quoting In re L.L.A., 2011 MT 285, ¶ 21, 362 Mont. 464, 267 P.3d 1)

(alterations in original).

¶6     Section 53-21-127(8), MCA, mandates the District Court to make certain detailed

findings of fact in ordering involuntary commitment. Section 53-21-127(8), MCA, does

not expressly mandate those findings to be in writing. See In re KP., 2017 MT 68, ¶ 12,

387 Mont. 121, 391 P.3d 749. We have previously explained, a court's hearing findings

support the written findings in a sufficiency determination under § 53-21-127(8), MCA.

See In re MP.-L., 2015 MT 338, ¶ 20, 381 Mont. 496, 362 P.3d 627;In re S.M, ¶ 22.

¶7     The District Court in this case pronounced a detailed oral order that covered more

than seven pages of the transcript and detailed the testimony upon which it relied. The

written order, while bare-bones, contained the necessary conclusions of law and explained

J.S.'s diagnoses of major depressive disorder and personality disorder rnade her

substantially unable to care for her own basic needs of food, clothing, health, safety, and

shelter and ordered the sheriff s office to transport J.S. via ambulance service. Cornbined

                                            4
with the extensive oral findings made on the record, the District Court made the detailed

findings of fact required by § 53-21-127(8), MCA. While the District Court's written

findings offact could have been more detailed, and we would expect such in the future, we

conclude the court's written findings in conjunction with its extensive oral findings at the

hearing were sufficiently detailed to support J.S.'s commitrnent and rnet the requirements

of § 53-21-127(8), MCA.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion ofthe

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. The District Court's interpretation and application of the

law were correct.

¶9     Affirmed.


                                                                    Justice

We concur:



             Chief Justice




                          e
               Justices
                                             5